          Case 2:20-cv-00255-KJM-CKD Document 41 Filed 12/16/20 Page 1 of 13


 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14
                          UNITED STATES DISTRICT COURT
15
                         EASTERN DISTRICT OF CALIFORNIA
16

17   DAVID C. THACKER,             ) Case No.: 2:20-cv-00255-KJM-CKD
                                   )
18                                 )
               Plaintiff,          )
19       vs.                       ) [PROPOSED] PROTECTIVE ORDER
                                   )
20                                 )
     AT&T CORPORATION, AND         )
21                                 )
     DIVERSIFIED CONSULTANTS INC., )
22                                 )
               Defendant.          )
23                                 )
                                   )
24

25
           Based upon the stipulation of the parties, Plaintiff David Thacker and Defendant
26
     AT&T Mobility, LLC, and good cause appearing, the following Protective Order is
27
     entered herein.
28

                                      [Proposed] Protective Order

                                                  1
          Case 2:20-cv-00255-KJM-CKD Document 41 Filed 12/16/20 Page 2 of 13


 1

 2
     1.     PURPOSES AND LIMITATIONS – Local Rule 141.1(c)
 3
            Through discovery in this action, Plaintiff seeks production of contracts between
 4
     Defendant and third parties including but not necessarily limited to Diversified
 5
     Consultants, Inc. These contracts contain non-public, confidential and/or proprietary
 6
     information. Additionally, disclosure of certain information within these contracts may
 7
     place Defendant at a competitive disadvantage. For these reasons, Defendant has a need
 8
     to protect these documents from public disclosure and from use for any purpose other
 9
     than prosecuting this litigation.    Given Plaintiff’s pro se status, the parties seek to
10
     formalize the protection sought by Defendant through Court order, with attendant review
11

12
     and approval of their stipulated terms, rather than agreement between the parties.

13   2.     DEFINITIONS

14          2.1    Challenging Party: a Party or Non-Party that challenges the designation of
15   information or items under this Order.
16          2.2    “CONFIDENTIAL” Information or Items: information (regardless of how
17   it is generated, stored or maintained) or tangible things that qualify for protection under
18   Federal Rule of Civil Procedure 26(c) and this Order.
19          2.3    Counsel (without qualifier):          Outside Counsel of Record and House
20
     Counsel (as well as their support staff).
21
            2.4    Designating Party: a Party or Non-Party that designates information or
22
     items that it produces in disclosures or in responses to discovery as “CONFIDENTIAL.”
23
            2.5    Disclosure or Discovery Material: all items or information, regardless of
24
     the medium or manner in which it is generated, stored, or maintained (including, among
25
     other things, testimony, transcripts, and tangible things), that are produced or generated in
26
     disclosures or responses to discovery in this matter.
27
            2.6    Expert: a person with specialized knowledge or experience in a matter
28

                                         [Proposed] Protective Order

                                                     2
          Case 2:20-cv-00255-KJM-CKD Document 41 Filed 12/16/20 Page 3 of 13


 1
     pertinent to the litigation who has been retained by a Party or its counsel to serve as an
 2
     expert witness or as a consultant in this action.
 3
            2.7      House Counsel: attorneys who are employees of a party to this action.
 4
     House Counsel does not include Outside Counsel of Record or any other outside counsel.
 5
            2.8      Non-Party: any natural person, partnership, corporation, association, or
 6
     other legal entity not named as a Party to this action.
 7
            2.9      Outside Counsel of Record: attorneys who are not employees of a party to
 8
     this action but are retained to represent or advise a party to this action and have appeared
 9
     in this action on behalf of that party or are affiliated with a law firm which has appeared
10
     on behalf of that party.
11

12
            2.10     Party:   any party to this action, including all of its officers, directors,

13   employees, consultants, retained experts, and Outside Counsel of Record (and their

14   support staffs).
15          2.11     Producing Party:      a Party or Non-Party that produces Disclosure or
16   Discovery Material in this action.
17          2.12     Professional Vendors: persons or entities that provide litigation support
18   services     (e.g.,   photocopying,   videotaping,         translating,   preparing   exhibits   or
19   demonstrations, and organizing, storing, or retrieving data in any form or medium) and
20
     their employees and subcontractors.
21
            2.13     Protected Material: any Disclosure or Discovery Material that is designated
22
     as “CONFIDENTIAL” pursuant to this Order.
23
            2.14     Receiving Party: a Party that receives Disclosure or Discovery Material
24
     from a Producing Party.
25
     3.     SCOPE
26
            The protections conferred by this Stipulation and Order cover not only Protected
27
     Material (as defined above), but also (1) any information copied or extracted from
28

                                           [Proposed] Protective Order

                                                       3
          Case 2:20-cv-00255-KJM-CKD Document 41 Filed 12/16/20 Page 4 of 13


 1
     Protected Material; (2) all copies, excerpts, summaries, or compilations of Protected
 2
     Material; and (3) any testimony, conversations, or presentations by Parties or their
 3
     Counsel that might reveal Protected Material. However, the protections conferred by this
 4
     Stipulation and Order do not cover the following information: (a) any information that is
 5
     in the public domain at the time of disclosure to a Receiving Party or becomes part of the
 6
     public domain after its disclosure to a Receiving Party as a result of publication not
 7
     involving a violation of this Order, including becoming part of the public record through
 8
     trial or otherwise; and (b) any information known to the Receiving Party prior to the
 9
     disclosure or obtained by the Receiving Party after the disclosure from a source who
10
     obtained the information lawfully and under no obligation of confidentiality to the
11

12
     Designating Party. Any use of Protected Material at trial shall be governed by a separate

13   agreement or order.

14   4.     DURATION
15          Even after final disposition of this litigation, the confidentiality obligations
16   imposed by this Order shall remain in effect until a Designating Party agrees otherwise in
17   writing or a court order otherwise directs. Final disposition shall be deemed to be the later
18   of (1) dismissal of all claims and defenses in this action, with or without prejudice; and
19   (2) final judgment herein after the completion and exhaustion of all appeals, rehearings,
20
     remands, trials, or reviews of this action, including the time limits for filing any motions
21
     or applications for extension of time pursuant to applicable law.
22
     5.     DESIGNATING PROTECTED MATERIAL
23
            5.1    Exercise of Restraint and Care in Designating Material for Protection. Each
24
     Party or Non-Party that designates information or items for protection under this Order
25
     must take care to limit any such designation to specific material that qualifies under the
26
     appropriate standards. The Designating Party must designate for protection only those
27
     parts of material, documents, items, or oral or written communications that qualify – so
28

                                         [Proposed] Protective Order

                                                     4
          Case 2:20-cv-00255-KJM-CKD Document 41 Filed 12/16/20 Page 5 of 13


 1
     that other portions of the material, documents, items, or communications for which
 2
     protection is not warranted are not swept unjustifiably within the ambit of this Order.
 3
            5.2      Manner and Timing of Designations. Except as otherwise provided in this
 4
     Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated or
 5
     ordered, Disclosure or Discovery Material that qualifies for protection under this Order
 6
     must be clearly so designated before the material is disclosed or produced.
 7
            Designation in conformity with this Order requires:
 8
                  (a) for information in documentary form (e.g., paper or electronic documents,
 9
     but excluding transcripts of depositions or other pretrial or trial proceedings), that the
10
     Producing Party affix the legend “CONFIDENTIAL” to each page that contains
11

12
     protected material. If only a portion or portions of the material on a page qualifies for

13   protection, the Producing Party also must clearly identify the protected portion(s) (e.g.,

14   by making appropriate markings in the margins). If only a portion or portions of the
15   material on a page qualifies for protection, the Producing Party also must clearly identify
16   the protected portion(s) (e.g., by making appropriate markings in the margins).
17                (b) for testimony given in deposition or in other pretrial or trial proceedings,
18   that the Designating Party identify on the record, before the close of the deposition,
19   hearing, or other proceeding, all protected testimony.
20
            5.3      Inadvertent Failures to Designate.           If timely corrected, an inadvertent
21
     failure to designate qualified information or items does not, standing alone, waive the
22
     Designating Party’s right to secure protection under this Order for such material. Upon
23
     timely correction of a designation, the Receiving Party must make reasonable efforts to
24
     assure that the material is treated in accordance with the provisions of this Order.
25
     6.     CHALLENGING CONFIDENTIALITY DESIGNATIONS
26
            6.1      Timing of Challenges.         Any Party or Non-Party may challenge a
27
     designation of confidentiality at any time. Unless a prompt challenge to a Designating
28

                                          [Proposed] Protective Order

                                                      5
          Case 2:20-cv-00255-KJM-CKD Document 41 Filed 12/16/20 Page 6 of 13


 1
     Party’s confidentiality designation is necessary to avoid foreseeable, substantial
 2
     unfairness, unnecessary economic burdens, or a significant disruption or delay of the
 3
     litigation, a Party does not waive its right to challenge a confidentiality designation by
 4
     electing not to mount a challenge promptly after the original designation is disclosed.
 5
            6.2    Meet and Confer.       The Challenging Party shall initiate the dispute
 6
     resolution process by providing written notice of each designation it is challenging and
 7
     describing the basis for each challenge. To avoid ambiguity as to whether a challenge has
 8
     been made, the written notice must recite that the challenge to confidentiality is being
 9
     made in accordance with this specific paragraph of the Protective Order. The parties shall
10
     attempt to resolve each challenge in good faith and must begin the process by conferring
11

12
     directly (in voice to voice dialogue; other forms of communication are not sufficient)

13   within 14 days of the date of service of notice. In conferring, the Challenging Party must

14   explain the basis for its belief that the confidentiality designation was not proper and
15   must give the Designating Party an opportunity to review the designated material, to
16   reconsider the circumstances, and, if no change in designation is offered, to explain the
17   basis for the chosen designation. A Challenging Party may proceed to the next stage of
18   the challenge process only if it has engaged in this meet and confer process first or
19   establishes that the Designating Party is unwilling to participate in the meet and confer
20
     process in a timely manner.
21
            6.3    Judicial Intervention. If the Parties cannot resolve a challenge without
22
     court intervention, the Designating Party shall pursue resolution of the dispute in
23
     accordance with Civil Local Rule 251. The burden of persuasion in any such challenge
24
     proceeding shall be on the Designating Party. Frivolous challenges, and those made for
25
     an improper purpose (e.g., to harass or impose unnecessary expenses and burdens on
26
     other parties) may expose the Challenging Party to sanctions. Unless the Designating
27
     Party has waived the confidentiality designation by failing to file a motion to retain
28

                                        [Proposed] Protective Order

                                                    6
          Case 2:20-cv-00255-KJM-CKD Document 41 Filed 12/16/20 Page 7 of 13


 1
     confidentiality as described above, all parties shall continue to afford the material in
 2
     question the level of protection to which it is entitled under the Producing Party’s
 3
     designation until the court rules on the challenge.
 4
     7.     ACCESS TO AND USE OF PROTECTED MATERIAL
 5
            7.1         Basic Principles. A Receiving Party may use Protected Material that is
 6
     disclosed or produced by another Party or by a Non-Party in connection with this case
 7
     only for prosecuting, defending, or attempting to settle this litigation. Such Protected
 8
     Material may be disclosed only to the categories of persons and under the conditions
 9
     described in this Order. When the litigation has been terminated, a Receiving Party must
10
     comply with the provisions of section 13 below (FINAL DISPOSITION). Protected
11

12
     Material must be stored and maintained by a Receiving Party at a location and in a secure

13   manner that ensures that access is limited to the persons authorized under this Order.

14          7.2         Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise
15   ordered by the court or permitted in writing by the Designating Party, a Receiving Party
16   may disclose any information or item designated “CONFIDENTIAL” only to:
17                (a) the Receiving Party’s Outside Counsel of Record in this action, as well as
18   employees of said Outside Counsel of Record to whom it is reasonably necessary to
19   disclose the information for this litigation and who have signed the “Acknowledgment
20
     and Agreement to Be Bound” that is attached hereto as Exhibit A;
21
                  (b) the officers, directors, and employees (including House Counsel) of the
22
     Receiving Party to whom disclosure is reasonably necessary for this litigation and who
23
     have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
24
                  (c)    Experts (as defined in this Order) of the Receiving Party to whom
25
     disclosure is reasonably necessary for this litigation and who have signed the
26
     “Acknowledgment and Agreement to Be Bound” (Exhibit A);
27
                  (d) the court and its personnel;
28

                                           [Proposed] Protective Order

                                                       7
          Case 2:20-cv-00255-KJM-CKD Document 41 Filed 12/16/20 Page 8 of 13


 1
               (e) court reporters and their staff, professional jury or trial consultants, mock
 2
     jurors, and Professional Vendors to whom disclosure is reasonably necessary for this
 3
     litigation and who have signed the “Acknowledgment and Agreement to Be Bound”
 4
     (Exhibit A);
 5
               (f) during their depositions, witnesses in the action to whom disclosure is
 6
     reasonably necessary and who have signed the “Acknowledgment and Agreement to Be
 7
     Bound” (Exhibit A), unless otherwise agreed by the Designating Party or ordered by the
 8
     court. Pages of transcribed deposition testimony or exhibits to depositions that reveal
 9
     Protected Material must be separately bound by the court reporter and may not be
10
     disclosed to anyone except as permitted under this Stipulated Protective Order.
11

12
               (g) the author or recipient of a document containing the information or a

13   custodian or other person who otherwise possessed or knew the information.

14   8.    PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN
15         OTHER LITIGATION
16         If a Party is served with a subpoena or a court order issued in other litigation that
17   compels disclosure of any information or items designated in this action as
18   “CONFIDENTIAL,” that Party must:
19             (a) promptly notify in writing the Designating Party. Such notification shall
20
     include a copy of the subpoena or court order;
21
               (b) promptly notify in writing the party who caused the subpoena or order to
22
     issue in the other litigation that some or all of the material covered by the subpoena or
23
     order is subject to this Protective Order. Such notification shall include a copy of this
24
     Stipulated Protective Order; and
25
               (c) cooperate with respect to all reasonable procedures sought to be pursued
26
     by the Designating Party whose Protected Material may be affected.
27
           If the Designating Party timely seeks a protective order, the Party served with the
28

                                        [Proposed] Protective Order

                                                    8
          Case 2:20-cv-00255-KJM-CKD Document 41 Filed 12/16/20 Page 9 of 13


 1
     subpoena or court order shall not produce any information designated in this action as
 2
     “CONFIDENTIAL” before a determination by the court from which the subpoena or
 3
     order issued, unless the Party has obtained the Designating Party’s permission. The
 4
     Designating Party shall bear the burden and expense of seeking protection in that court of
 5
     its confidential material – and nothing in these provisions should be construed as
 6
     authorizing or encouraging a Receiving Party in this action to disobey a lawful directive
 7
     from another court.
 8
     9.       A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE PRODUCED
 9
              IN THIS LITIGATION
10
                (a) The terms of this Order are applicable to information produced by a Non-
11

12
     Party in this action and designated as “CONFIDENTIAL.” Such information produced by

13   Non-Parties in connection with this litigation is protected by the remedies and relief

14   provided by this Order. Nothing in these provisions should be construed as prohibiting a
15   Non-Party from seeking additional protections.
16              (b) In the event that a Party is required, by a valid discovery request, to
17   produce a Non-Party’s confidential information in its possession, and the Party is subject
18   to an agreement with the Non-Party not to produce the Non-Party’s confidential
19   information, then the Party shall:
20
                   (1) promptly notify in writing the Requesting Party and the Non-Party that
21
     some or all of the information requested is subject to a confidentiality agreement with a
22
     Non-Party;
23
                   (2)     promptly provide the Non-Party with a copy of the Stipulated
24
     Protective Order in this litigation, the relevant discovery request(s), and a reasonably
25
     specific description of the information requested; and
26
                   (3) make the information requested available for inspection by the Non-
27
     Party.
28

                                          [Proposed] Protective Order

                                                      9
           Case 2:20-cv-00255-KJM-CKD Document 41 Filed 12/16/20 Page 10 of 13


 1
                (c) If the Non-Party fails to object or seek a protective order from this court
 2
     within 14 days of receiving the notice and accompanying information, the Receiving
 3
     Party may produce the Non-Party’s confidential information responsive to the discovery
 4
     request. If the Non-Party timely seeks a protective order, the Receiving Party shall not
 5
     produce any information in its possession or control that is subject to the confidentiality
 6
     agreement with the Non-Party before a determination by the court. Absent a court order
 7
     to the contrary, the Non-Party shall bear the burden and expense of seeking protection in
 8
     this court of its Protected Material.
 9
     10.    UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
10
            If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
11

12
     Protected Material to any person or in any circumstance not authorized under this

13   Stipulated Protective Order, the Receiving Party must immediately (a) notify in writing

14   the Designating Party of the unauthorized disclosures, (b) use its best efforts to retrieve
15   all unauthorized copies of the Protected Material, (c) inform the person or persons to
16   whom unauthorized disclosures were made of all the terms of this Order, and (d) request
17   such person or persons to execute the “Acknowledgment and Agreement to Be Bound”
18   that is attached hereto as Exhibit A.
19   11.    INADVERTENT          PRODUCTION                   OF    PRIVILEGED   OR   OTHERWISE
20
            PROTECTED          MATERIAL
21
            When a Producing Party gives notice to Receiving Parties that certain
22
     inadvertently produced material is subject to a claim of privilege or other protection, the
23
     obligations of the Receiving Parties are those set forth in Federal Rule of Civil Procedure
24
     26(b)(5)(B). This provision is not intended to modify whatever procedure may be
25
     established in an e-discovery order that provides for production without prior privilege
26
     review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the parties reach
27
     an agreement on the effect of disclosure of a communication or information covered by
28

                                             [Proposed] Protective Order

                                                         10
           Case 2:20-cv-00255-KJM-CKD Document 41 Filed 12/16/20 Page 11 of 13


 1
     the attorney-client privilege or work product protection, the parties may incorporate their
 2
     agreement in the stipulated protective order submitted to the court.
 3
     12.    MISCELLANEOUS
 4
            12.1   Right to Further Relief. Nothing in this Order abridges the right of any
 5
     person to seek its modification by the court in the future.
 6
            12.2   Right to Assert Other Objections. By stipulating to the entry of this
 7
     Protective Order no Party waives any right it otherwise would have to object to disclosing
 8
     or producing any information or item on any ground not addressed in this Stipulated
 9
     Protective Order. Similarly, no Party waives any right to object on any ground to use in
10
     evidence of any of the material covered by this Protective Order.
11

12
            12.3   Filing Protected Material. Without written permission from the Designating

13   Party or a court order secured after appropriate notice to all interested persons, a Party

14   may not file in the public record in this action any Protected Material. A Party that seeks
15   to file under seal any Protected Material must comply with Civil Local Rule 141.
16   Protected Material may only be filed under seal pursuant to a court order authorizing the
17   sealing of the specific Protected Material at issue.
18   13.    FINAL DISPOSITION
19          Within 60 days after the final disposition of this action, as defined in paragraph 4,
20
     each Receiving Party must return all Protected Material to the Producing Party or destroy
21
     such material. As used in this subdivision, “all Protected Material” includes all copies,
22
     abstracts, compilations, summaries, and any other format reproducing or capturing any of
23
     the Protected Material. Whether the Protected Material is returned or destroyed, the
24
     Receiving Party must submit a written certification to the Producing Party (and, if not the
25
     same person or entity, to the Designating Party) by the 60 day deadline that (1) identifies
26
     the Protected Material that was returned or destroyed and (2) affirms that the Receiving
27
     Party has not retained any copies, abstracts, compilations, summaries or any other format
28

                                         [Proposed] Protective Order

                                                     11
         Case 2:20-cv-00255-KJM-CKD Document 41 Filed 12/16/20 Page 12 of 13


 1
     reproducing or capturing any of the Protected Material.
 2

 3
     PURSUANT TO STIPULATION, IT IS SO ORDERED.
 4

 5
     Dated: December 16, 2020
 6
                                                    _____________________________________
 7                                                  CAROLYN K. DELANEY
                                                    UNITED STATES MAGISTRATE JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                        [Proposed] Protective Order

                                                    12
          Case 2:20-cv-00255-KJM-CKD Document 41 Filed 12/16/20 Page 13 of 13


 1
                                               EXHIBIT A
 2
                     ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3
     I, _____________________________ [print or type full name], of _________________
 4
     [print or type full address], declare under penalty of perjury that I have read in its entirety
 5
     and understand the Stipulated Protective Order that was issued by the United States
 6
     District Court for the Eastern District of California on ________________, 2020 in the
 7
     case of David Thacker v. AT&T Corporation, et al., 2:20-cv-00255-KJM-CKD. I agree
 8
     to comply with and to be bound by all the terms of this Stipulated Protective Order and I
 9
     understand and acknowledge that failure to so comply could expose me to sanctions and
10
     punishment in the nature of contempt. I solemnly promise that I will not disclose in any
11

12
     manner any information or item that is subject to this Stipulated Protective Order to any

13   person or entity except in strict compliance with the provisions of this Order.

14             I further agree to submit to the jurisdiction of the United States District Court for
15   the Eastern District of California for the purpose of enforcing the terms of this Stipulated
16   Protective Order, even if such enforcement proceedings occur after termination of this
17   action.
18             I hereby appoint __________________________ [print or type full name] of
19   _______________________________________ [print or type full address and telephone
20
     number] as my California agent for service of process in connection with this action or
21
     any proceedings related to enforcement of this Stipulated Protective Order.
22
     Date: ______________________________________
23
     City and State where sworn and signed: _________________________________
24
     Printed name: _______________________________
25
     Signature: __________________________________
26

27

28

                                           [Proposed] Protective Order

                                                       13
